     Case 2:20-mc-00029 Document 1 Filed 03/19/20 Page 1 of 4 Page ID #:1




 1 Jeremy S. Goldman, (SBN 306943)
   jgoldman@fkks.com
 2 FRANKFURT KURNIT KLEIN + SELZ PC
   2029 Century Park East, Suite 1060
 3 Los Angeles, California 90067
   Telephone: (310) 579-9600
 4 Facsimile: (310) 579-9650
 5 Attorneys for Petitioner
   SHAGMAG, INC.
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     In re Subpoena to Cloudflare, Inc.           CIVIL ACTION NO.: 2:20-mc-00029
11
                                                  DECLARATION OF JEREMY S.
12                                                GOLDMAN IN SUPPORT OF
                                                  REQUEST FOR DMCA SUBPOENA
13                                                PURSUANT TO 17 U.S.C. § 512(h)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
                DECLARATION OF JEREMY S. GOLDMAN PURSUANT TO 17 U.S.C. § 512(h)
     Case 2:20-mc-00029 Document 1 Filed 03/19/20 Page 2 of 4 Page ID #:2




 1         I, Jeremy S. Goldman, declare as follows:
 2         1.    I am an attorney duly admitted to practice before this Court. I am a
 3 partner at Frankfurt Kurnit Klein + Selz PC, attorneys for Petitioner SHAGMAG,
 4 INC. (“SHAGMAG”). I have personal knowledge of the facts set forth herein, and
 5 if called as a witness, I could and would competently testify thereto. I make this
 6 declaration in support of SHAGMAG’s request, pursuant to 17 U.S.C. § 512(h), for
 7 a subpoena to Cloudflare, Inc.
 8 17 U.S.C. § 512(h) Authorizes the Clerk of the Court to Issue Subpoenas to
 9 Service Providers for Identification of Copyright Infringers
10         2.    17 U.S.C. § 512(h)(1) provides that “[a] copyright owner or a person
11 authorized to act on the owner’s behalf may request the clerk of any United States
12 district court to issue a subpoena to a service provider for identification of an alleged
13 infringer in accordance with this subsection.”
14         3.    Pursuant to Section 512(h)(2), the request must include:
15         (A)   a copy of a notification described in subsection (c)(3)(A);
16         (B)   a proposed subpoena; and
17         (C)   a sworn declaration to the effect that the purpose for which the
18               subpoena is sought is to obtain the identity of an alleged infringer and
19               that such information will only be used for the purpose of protecting
20               rights under this title.
21         4.    Section 512(4) provides that, upon receipt of the above materials, “the
22 clerk” (not the Court) “shall expeditiously issue and sign the proposed subpoena and
23 return it to the requester for delivery to the service provider.”
24         5.    The subpoena to be issued by the Clerk of the Court “shall authorize
25 and order the service provider receiving the notification and the subpoena to
26 expeditiously disclose to the copyright owner or person authorized by the copyright
27 owner information sufficient to identify the alleged infringer of the material
28 described in the notification to the extent such information is available to the service

                                               2
                 DECLARATION OF JEREMY S. GOLDMAN PURSUANT TO 17 U.S.C. § 512(h)
     Case 2:20-mc-00029 Document 1 Filed 03/19/20 Page 3 of 4 Page ID #:3




 1 provider.” 17 U.S.C. § 512(h)(3).
 2 This Request Meets Each Requirement of 17 U.S.C. § 512(h)(2)
 3         6.    This request meets each requirement of 17 U.S.C. § 512(h)(2).
 4         7.    Attached hereto as Exhibit A is a true and accurate copy of the
 5 notifications of infringement that SHAGMAG submitted pursuant to 17 U.S.C. §
 6 512(c)(3) to Cloudflare, Inc. and each of (a) thefappeningblog.com, (b)
 7 dirtyship.com, (c) cliptrend.com, (d) celebjihad.com, (e) fitnakedgirls.com, and (f)
 8 voyeurflash.com.1
 9         8.    A copy of the proposed subpoena to be issued to Cloudflare, Inc. is
10 being filed on ECF herewith as a separate event.2
11         9.    Pursuant to 512(h)(2)(C), I hereby swear that the purpose of the
12 subpoena is to obtain the identity or identities of alleged copyright infringers
13 identified on the subpoena. The information obtained will be used only for the
14 purpose of protecting the rights granted to our client, SHAGMAG, INC., under the
15 U.S. Copyright Act, 17 U.S.C. § 101 et seq.
16
17                                      *      *     *
18 //
19 //
20 //
21
22
     1
    Cloudflare, Inc. is a “service provider” (as defined by 17 U.S.C. § 512(k)(1)) of
23
   each of these domains (the “Infringing Websites”), which are displaying and
24 performing SHAGMAG’s copyright-protected content without authorization.
     2
25   17 U.S.C. § 512(h)(6) provides that “the procedure for issuance and delivery of the
   subpoena, and the remedies for noncompliance with the subpoena, shall be governed
26 to the greatest extent practicable by those provisions of the Federal Rules of Civil
27 Procedure governing the issuance, service, and enforcement of a subpoena duces
   tecum.” Accordingly, the proposed subpoena is prepared in accordance with Fed. R.
28 Civ. P. 45.

                                               3
                DECLARATION OF JEREMY S. GOLDMAN PURSUANT TO 17 U.S.C. § 512(h)
      Case 2:20-mc-00029 Document 1 Filed 03/19/20 Page 4 of 4 Page ID #:4



  1         10.
            10.   Based on
                  Based on the
                           the foregoing,
                               foregoing, TI respectfully
                                             respectfully request that the
                                                          request that the Clerk
                                                                           Clerk of
                                                                                 of the
                                                                                    the
 2 Court
 2 Court expeditiously
         expeditiously issue
                       issue and
                             and sign
                                 sign the
                                      the proposed subpoena and
                                          proposed subpoena and return
                                                                return itit to
                                                                            to the
                                                                               the
 3 undersigned
 3             via ECF
   undersigned via ECF to
                       to be
                          be served
                             served on
                                    on the
                                       the service
                                           service provider.
                                                   provider.
 44
 55         II declare
               declare under
                       under penalty of perjury
                             penalty 'of perjury that
                                                 that the
                                                      the foregoing
                                                          foregoing is
                                                                    is true
                                                                       true and
                                                                            and correct.
                                                                                correct.
 66
 77         Executed on
            Executed on this 16th day
                        this 16th day of
                                      of March,
                                         March, 2020,
                                                2020, at
                                                      at Santa
                                                         Santa Monica,
                                                               Monica, California.
                                                                       California.
 88
 99
10
10
                                                     rem.
                                                      cmvy     old man
                                                               old m an
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
2,1
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28

                                                 4
                                                 4
                  DECLARATION OF
                  DECLARATION OF JEREMY
                                 JEREMY S.
                                        S. GOLDMAN
                                           GOLDMAN PURSUANT
                                                   PURSUANT TO
                                                            TO 17
                                                               17 U.S.C.
                                                                  U.S.C. §§ 512(h)
                                                                            512(h)
